Case: 20-50415      Document: 00516077394         Page: 1      Date Filed: 11/02/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       November 2, 2021
                                   No. 20-50415                          Lyle W. Cayce
                                                                              Clerk

   Abel De Leon,

                                                              Plaintiff—Appellant,

                                       versus

   US Department of Justice; Merrick Garland, U.S. Attorney
   General; National Security Agency,

                                                            Defendants—Appellees.


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 2:19-CV-52


   Before Stewart, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          Abel De Leon, federal prisoner # 07067-380, moves for leave to
   proceed in forma pauperis (IFP) on appeal from the dismissal of his 42 U.S.C.
   § 1983 suit as frivolous. The district court denied De Leon’s IFP motion and
   certified that the appeal was not taken in good faith.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50415       Document: 00516077394           Page: 2   Date Filed: 11/02/2021




                                      No. 20-50415


            By moving to proceed IFP, De Leon challenges the district court’s
   certification that his appeal is not taken in good faith. See Baugh v. Taylor,
   117 F.3d 197, 202 (5th Cir. 1997). Our inquiry “is limited to whether the
   appeal involves legal points arguable on their merits (and therefore not
   frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal
   quotation marks and citations omitted).
            The dismissal of a claim as frivolous under 28 U.S.C.
   § 1915(e)(2)(B)(i) is reviewed for an abuse of discretion. Black v. Warren, 134
   F.3d 732, 733-34 (5th Cir. 1998). A complaint is frivolous if it lacks an
   arguable basis either in law or in fact. Id. at 734.
            The motion and incorporated brief De Leon filed in this court do not
   address the district court’s reason for determining that the appeal was
   frivolous, namely, that De Leon did not identify any legal basis that would
   permit the district court to grant the relief that he requested in his complaint.
   See Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
   1987).     Further, his allegations that the Government is purposefully
   withholding technology that would eliminate child pornography so it may
   prosecute offenders are without basis in fact. See Nietzke v. Williams, 490
   U.S. 319, 327-28 (1989).
            De Leon has failed to show that his appeal involves a nonfrivolous
   issue. Howard, 707 F.2d at 220 (internal quotation marks and citations
   omitted). Consequently, his motion to proceed IFP on appeal is denied, and
   the appeal is dismissed as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5th
   Cir. R. 42.2.
            This court’s dismissal of the appeal as frivolous and the district
   court’s dismissal of the complaint as frivolous count as strikes for purposes
   of § 1915(g). See § 1915(g); Coleman v. Tollefson, 575 U.S. 532, 537 (2015).
   De Leon is warned that if he accumulates three strikes, he will not be able to




                                           2
Case: 20-50415      Document: 00516077394           Page: 3   Date Filed: 11/02/2021




                                    No. 20-50415


   proceed IFP in any civil action or appeal filed while he is incarcerated or
   detained in any facility unless he is under imminent danger of serious physical
   injury. See § 1915(g).
          APPEAL        DISMISSED;            IFP      MOTION        DENIED;
   SANCTION WARNING ISSUED.




                                          3